Appeal by employer and carrier from so much of an award of the State Industrial Board under the Workmen’s Compensation Law as directed payment into the aggregate trust fund of a lump sum for the benefit of Julia Gilchrist, the dependent mother of a deceased employee. She has been adjudicated an incompetent person and is confined in a State hospital. The appellants urge that the Industrial Board should have taken testimony as to the physical and mental condition of the claimant and considered such testimony in determining her life expectancy. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.